--------------------------------------------------------------------------------


Exhibit 10.1


AGREEMENT FOR CONVERSION OF PROMISSORY NOTE


This Agreement for Conversion of Promissory Note (the “Agreement”) is made as of
this 30th day of May, 2009 (the “Effective Time”) by and between Hybrid Dynamics
Corporation, a Nevada corporation (“MAKER”) and the promissory note HOLDER (the
“HOLDER”) whose name appears below.


RECITALS


WHEREAS the HOLDER is the owner of a promissory note issued to HOLDER by MAKER
(the “Note”) which Note is attached hereto as Exhibit A and made a part hereof,
and


WHEREAS the HOLDER desires to elect and the MAKER desires to accept the
conversion of the Note into the shares of common stock of MAKER in amount and on
such terms as more fully set forth herein, and


WHEREAS the Note shall be considered paid in full and of no further force and
effect upon the execution of this Agreement.


NOW THEREFORE, for and in consideration of the premises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged and confessed, the parties agree as
follows:


1.        Definitions.  For purposes of this Agreement, unless otherwise defined
herein, capitalized terms set forth in this Agreement shall have the meaning
ascribed to them in this Agreement.


2.        Conversion.   MAKER shall pay to the HOLDER the number of shares of
the restricted common stock of MAKER $0.00015 par value as set forth opposite
HOLDER’S signature below (the “Conversion Shares”).   In the event that MAKER
issues additional shares of its common stock in conversion of promissory notes
or other debts outstanding as of the date of this Agreement or in the event
MAKER issues additional shares of its common stock to Mark Klein (any such
issuance hereinafter referred to as a "Measurement Transaction"), and if such
Measurement Transaction occurs before the earlier of (i) any financing
transaction by which MAKER raises not less than $600,000 of capital by the
issuance of its stock or notes (“Financing Transaction”) or (ii) September 30,
2009 (the earlier of (i) or (ii) hereinafter referred to as the “Anti-Dilution
Cut-Off Date”), then MAKER agrees to issue additional Conversion Shares to the
HOLDER such that the aggregate Conversion Shares received by the HOLDER will be
not less than the number of shares of common stock resulting from the
multiplication of the anti-dilution percentage as set forth opposite HOLDER’S
signature below (the “Anti-Dilution Percentage”) times the issued and
outstanding shares of MAKER’S common stock including the Measurement
Transactions (but excluding any shares issued in any Financing Transaction).  In
no event will any adjustment be made to Conversion Shares following the
Anti-Dilution Cut-Off Date.

 
 

--------------------------------------------------------------------------------

 



3.        No Adjustment to Conversion Shares.  The HOLDER agrees that the
Conversion Shares shall constitute the full and absolute consideration for all
conveyances hereunder, including all rights, title and interest in and to the
Note, whether known or unknown as of the effective date hereof.  Other than as
provided in Section 2, there shall be no adjustment made to the Conversion
Shares following the Closing.


4.        Sale or Transfer of Conversion Shares; Legend.


(a)      The Conversion Shares and shares issued in respect of the Conversion
Shares shall not be sold or transferred unless either (A) they first have been
registered under the Securities Act of 1934 (the “Act”), or (B) MAKER shall have
been furnished with an opinion of counsel reasonably satisfactory to MAKER, to
the effect that such sale or transfer is exempt from the registration
requirements of the Act.


 (b)     All of the Conversion Shares shall bear the legend in the following
form:


WARNING:  THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN
REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION OR THE SECURITIES
COMMISSION OF ANY STATE IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS AS
EVIDENCED BY A LEGAL OPINION OF COUNSEL TO THE TRANSFEROR TO SUCH EFFECT, THE
SUBSTANCE OF WHICH SHALL BE REASONABLY ACCEPTABLE TO THE COMPANY. 


5.        Representations and Warranties of HOLDER.  HOLDER, for himself or
itself only, represents and warrants to MAKER the following:


(a)      HOLDER, if an entity, is a company duly organized, validly existing and
in good standing under the laws of its jurisdiction of formation, and has all
requisite corporate power and authority to own, lease and operate its properties
and to carry on its business as now being conducted;


(b)      HOLDER has full power and authority under its articles of formation,
operating agreement and/or by-laws to conduct its business as presently
conducted and to perform its obligations under this Agreement.


(c)      This Agreement is a legal and binding obligation of HOLDER, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency
reorganization, moratorium and similar laws and equitable principles relating to
or limiting creditors' rights generally.

 
 

--------------------------------------------------------------------------------

 

(d)      HOLDER owns its Note free and clear of all mortgages, liens, pledges,
security interests, charges, claims and encumbrances of any nature whatsoever
that have been created by, through, or under HOLDER, but not otherwise.


(e)      Subject to any requisite consents to assignment or transfer pursuant to
this Agreement, the execution of this Agreement and the consummation of the
transactions contemplated hereby will not result in a breach of, constitute
default under, or result in a violation of the material provisions of any
agreement to which HOLDER is a party.


(f)      HOLDER has been furnished with or has had access to the information it
has requested from MAKER and has had an opportunity to ask questions and receive
answers from management of MAKER.  HOLDER acknowledges that he or it has
received and had the opportunity to review copies of MAKER’s books and
records.  HOLDER is either (i) an "accredited investor" (as defined in Rule
501(a) of the Act) or (ii) alone, or together with a "purchaser representative"
(as defined in Rule 501(h) promulgated pursuant to the Act),  has knowledge,
experience and skill in business and financial matters and with respect to
investments in securities so as to enable it to understand and evaluate the
merits and risks of the acquisition of the Conversion Shares of common stock and
to form an investment decision with respect to such investment.  HOLDER agrees
that each certificate representing shares of Conversion Shares issued pursuant
to this Agreement will contain the restrictive legend set forth in Section
5(b)(ii) hereof and acknowledge that stop transfer instructions will be given to
MAKER’s transfer agent for the shares of MAKER.


6.        Representations and Warranties of MAKER.  MAKER represents and
warrants to HOLDER the following:


(a)      MAKER is a corporation duly organized, validly existing and in good
standing under the laws of the State of Nevada.


(b)      MAKER has full power and authority to carry on its business as
presently conducted, to enter into this Agreement, to perform on the terms
described in this Agreement, and to perform its other obligations under this
Agreement.


 (c)     The execution, delivery and performance of this Agreement and the
transactions contemplated hereby have been duly and validly authorized by all
requisite action on the part of MAKER.


 (d)     This Agreement is a legal and binding obligation of MAKER, enforceable
in accordance with its terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws and equitable principles relating to
or limited creditors' rights generally.


 (e)      MAKER has incurred no liability, contingent or otherwise, for brokers'
or finders' fees relating to the transactions contemplated by this Agreement for
which HOLDER shall have any responsibility whatsoever.

 
 

--------------------------------------------------------------------------------

 

7.        Survival of Representations and Warranties.  The representation and
warranties of HOLDER in Section 5 and of MAKER in Section 6 shall survive the
Closing for a period of one (1) year from the Closing Date (as hereinafter
defined).


8.        Closing.


(a)      Unless the parties hereto mutually agree otherwise and subject to the
conditions stated in this Agreement, the consummation of the transactions
contemplated hereby (herein called the "Closing" and the date of which herein
called the "Closing Date") shall be held as soon as practicable.  The Closing
shall be held at the office of MAKER or at such other place as MAKER and the
HOLDER may agree.


(b)      At the Closing, the following events shall occur, each being a
condition precedent to the others and each being deemed to have occurred
simultaneously with the others.


(i)        Each HOLDER shall execute, acknowledge and deliver to MAKER an
assignment of the Note covering the surrender and transfer of his or its Note to
MAKER, together with the original of the Note or, in lieu thereof, a lost
certificate affidavit evidencing the Note.


(ii)       MAKER shall instruct and cause its transfer agent to issue the
Conversion Shares to each HOLDER as specified herein.


 (c)     After Closing, each party shall execute, acknowledge and deliver or
cause to be executed, acknowledged and delivered such instruments and take such
other action as may be reasonably necessary or advisable to carry out their
obligations under this Agreement and under any document, certificate or other
instrument delivered pursuant hereto or required by law.


9.        Miscellaneous Provisions.


(a)      Successors and Assigns.  The terms and conditions of this Agreement
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties.   Notwithstanding the foregoing, no party hereto may
assign their rights or obligations hereunder prior to Closing without the
written consent of the other parties.


(b)      Counterparts.  This Agreement may be executed in two or more identical
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  All proceedings to be
taken and all documents to be executed and delivered by the parties at Closing
shall be deemed to have been taken and executed simultaneously with all other
proceedings to be taken and documents to be executed and delivered at Closing
and no proceeding shall be deemed taken or any documents delivered or executed
until all have been taken, executed and delivered at Closing.


(c)      Titles and Subtitles.  The titles and subtitles used in this Agreement
are used for convenience only and are not to be considered in construing or
interpreting this Agreement.

 
 

--------------------------------------------------------------------------------

 

(d)      Finder's Fee.  Each party hereto hereby represents and warrants to each
other party hereto that they neither are nor will be obligated for any finder
fee or commission in connection with this transaction.


(e)      Severability.  If one or more provisions of this Agreement are held to
be unenforceable under applicable law, such provision shall be excluded from
this Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.


(f)       Notices.   Any notice, demand or other communication required to be
given or made under this Agreement shall be in writing and be deemed duly given
or made if delivered or sent by telex or facsimile as follows:



 
MAKER:
Hybrid Dynamics Corporation
   
52-66 Iowa Avenue
   
Paterson, NJ 07503
       
HOLDER:
To the address appearing below



Any party may change its address for the purpose of this Agreement by giving
notice of such change to the other parties pursuant to the provisions of this
section.  Any notice, demand or other communication sent by facsimile shall be
deemed given, in absence of proof to the contrary, upon receipt in a legible
form by the party being served.


(g)      Legal Costs.   The costs of legal counsel incidental to the
instructions for and the preparation and execution of this Agreement, all
counterparts thereof and all documents executed in connection therewith shall be
borne and paid by the parties who engage such counsel or on whose behalf such
counsel was engaged.


(h)      Governing Law; Jurisdiction and Venue.  The terms and interpretation of
this Agreement shall be governed by the laws of the State of Nevada.  In no
event shall any other laws or principles of conflicts of law be used to permit
the laws of another jurisdiction to govern, nor to permit jurisdiction or venue
to be other than those specified herein.  The courts of the State of Nevada
shall have exclusive jurisdiction over any dispute related to this Agreement.


(i)       Amendments.    No modification, variation or amendment of this
Agreement shall have any force or effect unless it is in writing and signed by
all parties hereto.  Unless the context otherwise so requires, a reference to
this Agreement shall include a reference to this Agreement as modified, varied
or amended from time to time.


(j)       Entire Agreement.   This Agreement supersedes all prior proposals,
whether oral or written, and all previous negotiations and understanding among
the parties hereto with respect to the subject matter hereof.


(k)      Conflicts.   In the event that the provisions of this Agreement
conflict with the provisions of any other agreement or instrument executed and
delivered to effectuate the

 
 

--------------------------------------------------------------------------------

 

transactions contemplated by this Agreement, the provisions of this Agreement
shall prevail over all others.


(l)       Conflict Of Interest.   The parties to this Agreement waive any
conflict of interest by and between the parties hereto that may arise as to
representation of any party hereto by virtue of any relationship of common
management, control or ownership by or among any of the parties or their
affiliates.


(m)     Incorporation of Exhibits and Schedules.  All Exhibits and Schedules
referred to herein are incorporated herein and made a part of this Agreement for
all purposes.


(n)      Publicity.   No party shall be entitled to issue any press releases and
other publicity issued concerning this Agreement or the transactions
contemplated hereby, except as may be required by applicable laws or the
applicable rules and regulations of any governmental agency or stock exchange.


(o)      Attorneys' Fees.    If any litigation is commenced between the parties
concerning this Agreement, the party prevailing in such litigation shall be
entitled to the reasonable attorneys' fees and expenses of counsel and court
costs incurred by reason of such litigation.


EXECUTED, as of the date last written below, but effective for all purposes as
of the Effective Time.


HYBRID DYNAMICS CORPORATION
                     
By:
/s/ MARK KLEIN
 
5/30/2009
   
Print Name: Mark Klein
 
Date
   
Print Title: President
     



HOLDER
Promissory Note Principal
Conversion Shares
Anti-Dilution Percent
         
/s/ DAVID S. LEE                       5/30/2009
$100,000
1,433,039 (a)
11.29%
Signature                                        Date
     
Print Name:  David S. Lee
         
(a) Pre May, 2009 reverse split
Address
             
City                      State            Zip Code
     










 
 

--------------------------------------------------------------------------------

 
